Citation Nr: 0321162	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for tendonitis 
with bursitis of the right shoulder, rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for tendonitis 
with bursitis of the left shoulder, rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for cervical spine 
strain, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from September 1997 and later RO rating decisions that denied 
an increased evaluation for the right shoulder disability 
(rated zero percent), increased the evaluation for the left 
shoulder disability from zero to 20 percent, and increased 
the evaluation for the cervical spine disability from zero to 
10 percent.  In July 2000, the Board remanded the case to the 
RO for additional development.

In a March 2003 RO rating decision, the evaluation for the 
right shoulder disability was increased from zero to 
20 percent, the 20 percent evaluation for the left shoulder 
condition was continued, and the evaluation for the cervical 
spine disability was increased from 10 to 20 percent.  The 
increased evaluations for all these disabilities were 
effective from March 1997.  Inasmuch as higher evaluations 
are potentially available, and the issues of increased 
evaluations for these disabilities were already in appellate 
status at the time of the March 2003 RO rating decision, the 
Board will consider entitlement to increased evaluations for 
these disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The right shoulder condition is manifested primarily by 
complaints of pain, tenderness in the anterior aspect, and 
limitation of motion of the arm to shoulder level that 
produce no more than moderate functional impairment; 
neurological deficits, limitation of motion or other symptoms 
that produce severe functional impairment are not found.

2.  The left shoulder condition is manifested primarily by 
complaints of pain, tenderness in the anterior aspect, and 
limitation of motion of the arm to shoulder level that 
produce no more than moderate functional impairment; 
neurological deficits, limitation of motion or other symptoms 
that produce severe functional impairment are not found.

3.  The cervical spine condition is manifested primarily by 
complaints of pain, limitation of motion, occasional 
tenderness, and occasional muscle spasm that produce no more 
than moderate functional impairment; neurological symptoms, 
limitation of motion or other symptoms that produce severe 
functional impairment are not found.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for tendonitis 
with bursitis of the right shoulder are not met.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
I, 4.71a Codes 5024, 5201 (2002).

2.  The criteria for an increased evaluation for tendonitis 
with bursitis of the left shoulder are not met.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
I, 4.71a Codes 5024, 5201 (2002).

3.  The criteria for an increased evaluation for degenerative 
joint disease of the cervical spine are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5290 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for increased evaluations for right shoulder, left 
shoulder, and cervical spine conditions, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the claimed disabilities.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a February 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from December 1990 to May 
1991.  He also had service in the U.S. Marine Corps Reserve.

Service department medical records reveal that the veteran is 
right-handed.

A June 1996 RO rating decision granted service connection for 
tendonitis with bursitis of the right shoulder, tendonitis 
with bursitis of the left shoulder, and cervical spine 
strain.  These conditions were each evaluated as zero percent 
disabling, effective from June 1995.  In March 1997, the 
veteran submitted a claim for increased evaluations for these 
disabilities and the evaluations were increased as noted in 
the introduction section of this decision.

VA and private medical records show that the veteran was 
treated and evaluated for the right shoulder, left shoulder, 
and cervical spine conditions from 1997 to 2003.  The more 
salient medical reports are discussed below.

The veteran underwent a VA medical examination in April 1997.  
He complained of neck pain and pain in both shoulders.  The 
cervical spine was non-tender.  Forward flexion of the 
cervical spine was to 30 degrees, backward extension was to 
30 degrees, and lateral flexion was to 15 degrees, 
bilaterally.  The right shoulder was non-tender and not 
swollen. Forward flexion was limited to 145 degrees, 
abduction was limited to 115 degrees, and internal and 
external rotation were to 75 degrees.  The left shoulder was 
non-tender and not swollen.  Forward flexion of the left 
shoulder was limited to 135 degrees, abduction (sic) was 
limited to 110 degrees, and internal and external rotation 
were limited to 45 degrees.  X-rays of the cervical spine 
showed marked straightening of the cervical curvature with 
normal vertebral bodies and alignment.  X-rays of the 
shoulders revealed no abnormalities.  The diagnoses were 
residual cervical strain, and recurrent tendonitis and 
bursitis of each shoulder with marked decreased range of 
motion of each shoulder. 

A private medical report shows that a MRI (magnetic resonance 
imaging) scan of the veteran's cervical spine was taken in 
February 1998.  The conclusion was minimal disc bulge at the 
C6-7 level that was more prominent to the right of midline.  
No focal herniation, spinal stenosis or foraminal narrowing 
was found.

A private medical report reveals that the veteran had an EMG 
(electromyography) study of the right and left upper 
extremities in May 1998.  The study revealed no 
abnormalities.

Private medical reports shows that the veteran underwent 
treatment for neck and shoulder problems in 1997 and 1998.  A 
report dated in August 1998 notes that this treatment 
included multiple physical therapy programs, medications 
programs, and serial trigger point injections to help relieve 
significant spasm in the neck and shoulder blade regions.  It 
was noted that the programs had been unsuccessful and that 
the veteran continued to be moderately impaired by pain in 
the neck and shoulder areas that prevented him from carrying 
or lifting any mild to moderate sized objects.

The veteran underwent a VA examination in October 1998.  He 
complained of increased pain in his neck and shoulders.  
There was pinpoint tenderness of the C2-C3 vertebrae region 
especially on the left side.  There were multiple trigger 
points seen on the left trapezius muscle.  Passive range of 
motion of the neck was tested.  Flexion was to 40 degrees, 
extension to 30 degrees, lateral rotation on the left was to 
60 degrees and on the right to 45 degrees, and lateral 
flexion on the left was to 15 degrees and to 10 degrees on 
the right.  There was no evidence of easy fatigability, but 
it was noted that there was limitation of motion due to pain.  
Examination of the shoulders revealed no pinpoint tenderness, 
muscle spasm or loss of contour.  Abduction on the left was 
to 70 degrees and to 120 degrees on the right, flexion on the 
right was to 100 degrees and on the left to 60 degrees, and 
extension on the right was to 70 degrees and to 50 degrees on 
the left.  There was no evidence of easy fatigability or 
incoordination, but there was loss of range of motion due to 
pain.  The diagnostic impression was cervical strain with 
evidence of myofasciitis of the left trapezius, and bilateral 
arthralgias of the shoulders.  X-rays of the cervical spine 
and shoulders reportedly showed no abnormalities.

A private medical report shows that the veteran underwent MRI 
scans of the cervical spine and shoulders in April 2000.  The 
conclusion was mild cervical spasm and no evidence of osseous 
or joint pathology of the shoulders.

The veteran testified before the undersigned sitting at the 
RO in May 2000.  His testimony was to the effect the his neck 
and shoulder conditions were worsening and that he was 
undergoing continuous treatment for these conditions.  He 
testified to the effect that higher ratings were warranted 
for these conditions.

A private medical report dated in June 2000 shows that the 
veteran underwent a MRI scan of the right shoulder.  The 
impression was tendonitis of the supraspinatus muscle without 
evidence of rotator cuff tear.

The veteran underwent a VA examination in January 2001 
pursuant to the July 2000 Board remand to determine the 
severity of the right shoulder, left shoulder, and cervical 
spine conditions, including any functional impairment.  He 
complained of pain in his neck radiating down both shoulders.  
Examination of the cervical spine area revealed no paraspinal 
muscle spasm or tenderness.  Forward flexion of the cervical 
spine was to 40 degrees, backward extension was to 10 
degrees, lateral rotation was to 65 degrees, bilaterally, and 
lateral flexion was to 25 degrees, bilaterally.  There was no 
evidence of easy fatigability, incoordination, weakened 
motion or additional loss of range of motion.  The examiner 
noted that the veteran underwent a MRI scan of the cervical 
spine that revealed findings consistent with degenerative 
disease of the cervical spine.  Examination of both shoulders 
showed tenderness in the anterior aspect of the shoulders 
consistent with tendonitis.  Abduction was to 90 degrees, 
flexion to 100 degrees, extension to 70 degrees, external 
rotation to 75 degrees, bilaterally, and internal rotation to 
25 degrees, bilaterally.  There was no evidence of easy 
fatigability, weakness or additional loss of range of motion 
found.  An MRI scan of the cervical spine revealed a right 
paracentral disc bulge act C3-4 and C6-7.  There was a broad 
based disc bulge at C4-5.  These findings reportedly caused 
mild narrowing .  X-rays of the shoulders in November 2000 
had revealed no abnormalities.  The diagnoses were 
degenerative joint disease of the cervical spine and 
tendonitis of the shoulders with strain.

A VA medical report shows that the veteran underwent an EMG 
study of the neck and upper extremities in December 2002.  
The impression was normal study.  It was noted that the 
findings did not suggest any carpal tunnel syndrome, no ulnar 
neuropathy or peripheral neuropathy.  There was no evidence 
of left C-radiculopathy or plexopathy.  An addendum to this 
study dated in January 2003 suggests looking at other 
factors, such as a functional one, that might be related to 
the veteran's symptoms.

A VA report shows that the veteran underwent evaluation of 
his neck and shoulders problems in March 2003.  Severe 
tenderness and spasms were found in the cervical spine 
region.  Forward flexion of the cervical spine was to 20 
degrees, extension to 15 degrees, lateral rotation to 15, 
bilaterally, and lateral flexion to 15 degrees, bilaterally.  
Abduction of both shoulders was limited to 90 degrees, 
forward flexion was to 90 degrees, and internal and external 
rotation were to 70 degrees.  Neurological examination was 
nonfocal.  The impressions were chronic tendonitis of the 
shoulders with decreased range of motion without evidence of 
incoordination, fatigability; and cervical disc disease.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right-handed.  The 
report of his VA examination in January 2001 notes that the 
veteran had tenderness in the anterior aspect of the 
shoulders consistent with tendonitis and the private medical 
report of a MRI scan in June 2000 notes that tendonitis of 
the supraspinatus muscle was found.  
The tendonitis of the shoulders will be rated based on 
limitation of motion analogous to degenerative arthritis of 
the shoulders.  38 C.F.R. § 4.71a, Code 5024.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  A 40 percent evaluation 
for limitation of motion of the major arm requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Code 5201.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation.  38 C.F.R. § 4.71, Plate I.

The reports of the veteran's VA examinations in April 1997, 
October 1998, January 2001, and March 2003 show that he is 
able to raise both arms to shoulder level or to 90 degrees, 
except the report of the October 1998 examination that 
indicates flexion or elevation of the left arm (minor 
extremity) was limited to 60 degrees at that time.  These 
findings do not support a rating in excess of 20 percent for 
either shoulder disability under diagnostic code 5201.

The evidence, including the veteran's testimony, reveals that 
he has received treatment, including medication, physical 
therapy, and trigger point injections,  for shoulder 
problems, but various EMG and MRI studies do not reveal any 
abnormalities of the shoulders other than tendonitis.  The 
veteran also has complaints of pain in the shoulders.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In this case, the veteran underwent a VA examination 
in January 2001 pursuant to the July 2000 Board remand to 
determine the functional impairment caused by the right and 
left shoulder conditions, and the examiner found no evidence 
of easy fatigability, weakness or additional loss of range of 
motion due to pain.  This evidence is consistent with most of 
the evidence of record and the Board finds that the evidence 
indicates that the right and left shoulder conditions are 
best evaluated as 20 percent disabling under Diagnostic Code 
5201, as above. 

After consideration of all the evidence, the Board finds that 
it does not reveal the presence of neurological deficits, 
loss of range of motion or other symptoms related to the 
right and left shoulder conditions that produce severe 
functional impairment to support the assignment of higher 
ratings for the right and left shoulder conditions.  The 
preponderance of the evidence is against the claims for 
increased evaluations for these conditions, and the claims 
are denied.

With regard to the claim for an increased evaluation for the 
cervical spine condition, the evidence reveals that the 
veteran had a MRI scan of the cervical spine at the time of 
his VA examination in January 2001 that revealed a right 
paracentral disc bulge at C3-4 and C6-7, and a broad based 
disc bulge at C4-5 that reportedly caused mild narrowing.  
The examiner found that these findings indicated degenerative 
joint disease (arthritis) of the cervical spine.  The report 
of the veteran's VA examination in March 2003 shows a 
diagnosis of cervical disc disease.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293, effective prior to 
September 23, 2002.

The regulations for the evaluation of intervertebral disc 
syndrome were amended, effective from September 23, 2002.  
Fed. Reg. 54345-54349 (Aug. 22, 2002).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308 (1991).  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPEC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months will be rated 10 percent.  A 20 percent evaluation 
will be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months.  A 
40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Note 
(1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293, effective as of September 23, 2002.

While the evidence shows that cervical disc disease was 
diagnosed in March 2003, the evidence as a whole does not 
indicate the presence of intervertebral disc disease of the 
cervical spine.  Nor does the evidence reveal symptoms of 
such a disorder to support the assignment of an evaluation in 
excess of 20 percent for such a condition under diagnostic 
code 5293, effective prior to or as of September 23, 2002. 

The evidence indicates that the veteran received treatment, 
including physical therapy, medication programs, and trigger 
point injections for his cervical spine condition, but the 
evidence, including EMG studies, do not reveal the presence 
of any associated neurological deficits.

The reports of the veteran's VA examinations in April 1997, 
October 1998, January 2001, and March 3003 show that the 
veteran has limitation of motion of the cervical spine.  
While the report of the March 2003 evaluation indicates more 
severe limitation of motion than on the previous 
examinations, the overall evidence indicates that the 
limitation of motion of the cervical spine is in the moderate 
range.  Tenderness in the area of the cervical spine was 
found at the October 1998 examination, and the report of the 
veteran's VA examination in March 2003 indicates the presence 
of muscle spasm and tenderness in the area of the cervical 
spine.  The evidence, however, does not show that these 
symptoms produce severe limitation of motion of the cervical 
spine.

The veteran's testimony in May 2000 was to the effect that 
his cervical spine disability was more severe than rated at 
that time, and the evaluation was increased from 10 to 
20 percent by the March 2003 RO rating decision.  The 
evidence does not show symptoms of the cervical spine 
disability, including limitation of motion, that produce 
severe functional impairment to support the assignment of a 
30 percent evaluation for this condition under diagnostic 
code 5290 with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 as required by the holding of the Court in 
DeLuca, 8 Vet. App. 202.  The examiner who conducted the 
January 2001 VA examination to determine the severity of the 
cervical spine disorder, including functional impairment, 
found no evidence of easy fatigability, weakness or 
additional loss of range of motion due to pain.

After consideration of all the evidence, the Board finds that 
the current 20 percent evaluation for the degenerative joint 
disease of the cervical spine best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  The preponderance of 
the evidence is against the claim for a higher rating for 
this condition, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased evaluation for tendonitis with bursitis of the 
right shoulder is denied.

An increased evaluation for tendonitis with bursitis of the 
left shoulder is denied.

An increased evaluation for degenerative joint disease of the 
cervical spine is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

